In a matrimonial action, the defendant husband appeals from so much of a judgment of divorce of the Supreme Court, Nassau County, dated September 22, 1976, as, after a nonjury trial, made provision with respect to child custody, alimony, child support and counsel fees. Judgment modified, on the facts, by reducing (1) the counsel fee awarded from $5,000 to $3,000 and (2) the amount of the equal monthly installments to be made on account of the counsel fee from $250 to $100. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. The trial court’s determination as to custody, alimony and child support is supported by the record. The counsel fee award was excessive to the extent indicated herein. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.